          Case 4:18-cv-00912-KGB Document 6 Filed 04/06/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

TROY COBREN                                                                             PLAINTIFF

v.                                Case No. 4:18-cv-00912-KGB

MIKE MAYES, Jail Administrator,
Yell County Detention Center, et al.                                                DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Troy Cobren’s complaint is dismissed without prejudice (Dkt. No. 2). The relief sought is denied.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from

the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 6th of April, 2021.




                                                              Kristine G. Baker
                                                              United States District Judge
